Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 1 of 6. PageID #: 629




        Exhibit A
Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 2 of 6. PageID #: 630
Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 3 of 6. PageID #: 631
Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 4 of 6. PageID #: 632
Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 5 of 6. PageID #: 633




        Exhibit A
                                                                             Case: 5:17-cv-02598-JRA Doc #: 39-2 Filed: 12/04/18 6 of 6. PageID #: 634



                                                                       C7            UPRATE - ABILITY AND COMPARISION CHART
  KAL / SAP / WAX***                  Truck Rating                            Truck Rating                       Truck Rating                     Truck Rating                      Truck Rating                         Truck Rating
                                     190hp 520 ft lbs                        210hp 520 ft lbs                   210hp 605 ft lbs                 230hp 540 ft lbs                  230hp 660 ft lbs                     250hp 660 ft lbs
                                     2200 / 1440 rpm                         2200 / 1440 rpm                    2200 / 1440 rpm                  2200 / 1440 rpm                   2200 / 1440 rpm                      2200 / 1440 rpm
   INJECTOR VERSION            Old Inj             New Inj               Old Inj             New Inj         Old Inj            New Inj       Old Inj             New Inj       Old Inj            New Inj         Old Inj              New Inj
INJECTOR PART NUMBER         233-3536*           241-3238*             233-3536*           241-3238*       233-3536*          241-3238*     236-6011*           241-3239*     236-6011*          241-3239*       236-6011*            241-3239*
 INJECOTR WITH SEALS         236-0973*           243-4502*             236-0973*           243-4502*       236-0973*          243-4502*     238-9808*           243-4503*     238-9808*          243-4503*       238-9808*            243-4503*
       FLASH FILE            247-4649             265-3311              247-4648            265-3312       247-4647            265-3313      247-4646            265-3314      247-4645           265-3315        247-4644             265-3316
     INTER-LOCK                  1                   25                     3                  26              4                  27            18                  28             5                 29               6                   30
      REMAN INJ.
       PISTON                           238-2698                                   238-2698                           238-2698                         238-2720                          238-2720                            238-2720
        TURBO                               A                                          A                                  A                                A                                 A                                   A
       DAMPER                              A**                                        A**                                A**                              A**                               A**                                 A**
  SMART WASTEGATE                          No                                         No                                 No                               No                                No                                  No



  KAL / SAP / WAX***                  Truck Rating                            Truck Rating                       Truck Rating                     Truck Rating                      Truck Rating                Truck Rating
                                     250hp 800 ft lbs                        275hp 800 ft lbs                   275hp 860 ft lbs                 300hp 800 ft lbs                  300hp 860 ft lbs            330hp 860 ft lbs
                                     2200 / 1440 rpm                         2200 / 1440 rpm                    2200 / 1440 rpm                  2200 / 1440 rpm                   2200 / 1440 rpm             2400 / 1440 rpm
   INJECTOR VERSION            Old Inj            New Inj                Old Inj             New Inj         Old Inj            New Inj       Old Inj             New Inj       Old Inj            New Inj         New Inj
INJECTOR PART NUMBER         233-3535*           238-8091*             233-3535*           238-8091*       233-3535*          238-8091*     233-3535*           238-8091*     233-3535*          238-8091*       238-8091*
 INJECTOR WITH SEALS         236-0974*           241-3400*             236-0974*           241-3400*       236-0974*          241-3400*     236-0974*           241-3400*     236-0974*          241-3400*       241-3400*
       FLASH FILE             247-4643           265-3334               247-4642            265-3333        247-4640           265-3331      247-4638            265-3329      247-4636           265-3326        265-3323
       INTER-LOCK                 7                 41                      8                  42               9                 43            10                  44            11                 45              53
        REMAN INJ.
         PISTON                         238-2720                                   238-2720                           238-2720                         238-2720                          238-2720                 238-2720
          TURBO                             B                                          B                                  B                                B                                 B                        B
         DAMPER                            A**                                        B**                                B**                              B**                               B**                      B**
  SMART WASTEGATE                         Yes                                        Yes                                Yes                              Yes                               Yes                      Yes


 KAL / SAP / WAX***                    EMER RAT.                               EMER RAT.                          EMER RAT.                        EMER RAT.                         EMER RAT.                             RV RAT.                     RV RAT.           EMER RAT.
                                     275hp 800 ft lbs                        275hp 860 ft lbs                   300hp 800 ft lbs                 300hp 860 ft lbs                  330hp 860 ft lbs                     330hp 860 ft lbs            350hp 860 ft lbs   350hp 860 ft lbs
                                     2200 / 1440 rpm                         2200 / 1440 rpm                    2200 / 1440 rpm                  2200 / 1440 rpm                   2400 / 1440 rpm                      2400 / 1440 rpm             2400 / 1440 rpm    2400 / 1440 rpm
   INJECTOR VERSION           Old Inj               New Inj              Old Inj              New Inj       Old Inj              New Inj     Old Inj               New Inj     Old Inj              New Inj        Old Inj               New Inj        New Inj            New Inj
INJECTOR PART NUMBER         233-3535*           238-8091*              233-3535 *          238-8091*      233-3535*          238-8091*     233-3535*           238-8091*     233-3535 *         238-8091*        233-3535*           238-8091*        238-8091*          238-8091*
 INJECTOR WITH SEALS         236-0974*           241-3400*              236-0974*           241-3400*      236-0974*          241-3400*     236-0974*           241-3400*     236-0974*          241-3400*       236-0974*            241-3400*       241-3400*          241-3400*
       FLASH FILE            247-4641               265-3332            247-4639              265-3330     247-4637              265-3327   247-4635               265-3324   247-4634              265-3322      247-4633               265-3321      265-3320           272-1428
       INTER-LOCK               12                     46                  13                    47           14                    48         15                     49         16                    50            17                     51            52                 54
        REMAN INJ.
         PISTON                          238-2720                                  238-2720                           238-2720                          238-2720                         238-2720                             238-2720                 238-2720           238-2720
          TURBO                             B                                         B                                  B                                 B                                B                                    B                        B                  B
         DAMPER                            B**                                       B**                                B**                               B**                              B**                                  B**                       B**                B**
  SMART WASTEGATE                          Yes                                       Yes                                Yes                               Yes                              Yes                                  Yes                       Yes                Yes

        Turbocharger Chart                                                                 Part Number                    *Early injector part number must be used with early injector flashfile and new injector
     Low Hp and Mid Hp                                  A                              Fld Repl 195-6000
                                                                                                                          part number must be used with new injector flashfile. Refer to SEBD6764 for serial
          High Hp                                       B                              Fld Repl 228-3228
                                                                                                                          number breaks. Check SIS for latest flashfile. Check injector part number in engine
        Description                              Part Number
     Lines Gp Turbo Air                             229-8836                                                              **All ratings above 250 HP must use a viscous damper. Exception noted for 10"
       Inlet Cover Gp.                       See SIS for application
     Wastegate Solenoid                             230-9944
                                                                                                                          rubber damper used in some Ford applications due to historical space constraints
     Piston A cooling jet                           173-0143                                                              and established load acceptability (with the understanding that Caterpillar does not
     Piston B cooling jet                           197-9364                                                              expressly endorse the use of this rubber damper in any application above 250 HP).


                                                                                                                          *** KAL1 - 12897 were shipped from the factory with old injectors.
                                                                                                                          KAL12897- 99999 were shipped from the factory with the new injectors.
Notify the Truck Engine Call Center at 800-447-4986 for any
corrections that may need to be made. Thank You.
                                                                                                                          SAP1 - UP were shipped from the factory with the new injectors.

                                                                                                                          WAX1 - UP were shipped from the factory with the new injectors.


                                                                                                                         Ratings will show last known current part number for "As
                                                                                                                         Shipped" Iron for the particular serial number ranges. Some
                                                                                                                         part numbers can be canceled and replaced by a later version
                                                                                                                         in a different serial number range.
